Allowance
	Claims 1-16 have been deemed patentable. 
The specific limitations of “a first elastic portion defining an opening” and “the hollow column extends from the second elastic portion into the opening of the first elastic portion” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Lee et al. (US Publication 2015/0117696) discloses a shockproof element applied to an electronic element, comprising: a first elastic portion 14; a second elastic portion 11 disposed corresponding to the first elastic portion, wherein the second elastic portion comprises a hollow column 17, the hollow column extends from the second elastic portion towards the first elastic portion, the hollow column is configured to fix the electronic element 30, and the first elastic portion and the second elastic portion jointly hold the electronic element; and a connecting portion 13 connecting to the first elastic portion and the second elastic portion.
Lee does not disclose wherein the first elastic portion defines an opening and therefore also does not disclose wherein the hollow column of the second elastic portion extends into an opening of the first elastic portion. 
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841